DETAILED ACTION
	This is the third office action for US Application 16/742,579 for Bracketry for Ceiling Fan or Lamp Retrofits and Method of Installing Same.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a method for installing a ceiling fixture in a ceiling having a junction box comprising the steps of removing an existing fixture, supplying an L-shaped bracket with a first and second arm, positioning the bracket inside the junction box such that the first arm is disposed adjacent a wall of the junction box adjacent to a joist, wherein an end of the second arm extends outside the junction box onto the ceiling; scribing a line on the ceiling around the end of the second arm, cutting out the ceiling interior of scribed line, attaching the first arm to the joist from inside the junction box, and attaching a ceiling fixture to the second arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632